R-711




                        AUWX-IN    11. TEXAS




                              August 19, 1947

Eon. M. B. Morgan, Commissioner
Bureau of Labor Statistics
Capitol Station
Austin, Texas              Opinion Ro. V-353
                                  Re:   The necessity   for elected
                                        officials   and those ap-
                                        pointed subject to 3en8te
                                        confirmation   to obtain re-
                                        ceipts for lodgings in or-
                                        der to include such items
                                        in their travel expense
Dear Hr. Morgan:                        accounts.
           Your letter   of August 1, 1947, presents for
the opinion of this office     the following   question:   Is
it necessary for elected officials       of the State and
those appointed,   subject to confirmation     by the Senate,
to submit receipts    for hotel billa    in connection with
travel expense?
           Section 2, Paragraph g, Subsection 11 lf the
regular biennial appropriation,  beginning September 1,
1947, and ending August 31, 1949, provldea as fellows:
                 “g . All employees traveling     at the ex-
          pense of the State are hereby llmlted to the
          amount of Three Dollars ( $3 D00) per day for
          meals and a total. of Five Dollars ($5.00) per
          day for meals and lodging,      it being speclf-
          lcallg   provided that the employees shall ob-
          tain receipts     for all Items of expense claimed
          except meals, and shall file       such receipts
          with their duly itemized and sworn expense
          accounts;    provided, however, that the meals
          and lodging limitations      Imposed by this 3ub-
          section (llg only) shall not apply to any
          elected State official     nor to any appointed
          State official     whose appointment Is subject
          to Senate confirmation,      when traveling    in or
          out of the State. *. “(Vernen 1a Texas Session
          Iaw Servbe , p. 937)
Hon. lb B. Morgan, Page 2, ,V-353


            We think under the expressed terms of the       fore-
going provisions    of the Appropriation  Bill that the     an-
swer to your question is in the negative.        The bill   spec-
ifically   states “providing.  however. that ,the meals     and
lodging-llmitatiohs    imposed b$ this-Subsection    (llg   only)



this obviously refers to the Three .($3.00) end Pi6
($5.00) Dollar limitations Q Robwhere, however, is there
any statutory  requirement that elected State officers
and those appointed,   requiring Senate confirmation,  ob-
taia end fLle receipts   for any items of expense in con-
nection with lodging or hotel bills   while traveling  in
or out of the State.
            All ‘are required,  however, i’ncluding elected
officials   or appointed officials   requiring   Senate con-
firinatlon,  to give the name of the hotels,     restaurants,
etc. at which meals and lodging are secured as provided
in subsection b of 3ection 12 of the general provtsion
of the Appropriation    Bill nhich is as follows:
           “The names of hotels, restaurants, etc.,
     at which meals and lodgkng are se,cured shall
     be given in every case.

           You are, therefore,    respectfully   advised that
elected  State officials,    and appointed State officiala,
requiring confirmation    by the Senate, are not required
to secure and file receipts     with expense accounts for
hotel end lodging bills,     but are required to give the
name of hotels,   restaurants,   etc. and the aswnt &Urged
for such expense.     All other State employees are re-
quired to get receipts    for hotel and lodging expense
end submit the same with expense accounts and this re-
gardless of the exemption.from the Five ($5.~00) end
Three ($3.00) Dollar limftatlon      while on official  busl-
ness before Federal agencies in WashIngton.

                         SUMMARY
          “Under the terms of the General Provl-
     sions of Appropriation  Bill applicable  to
     the biennium beginning September 1, 1947,
     State elected officials  and State appointed
Hon. He B, Morgan, Page 3, V-353


    officials     whose appointments are required
    to be confirmed by the Senate are not re-
    quired to secure and file with their ex-
    pense account, bills      for lodging,   but are
    only required to give the name of the ho-
    tels,    restaurants,  etc. and the amount of
    the expense Incurred.        All other State em-
    ployees are required to secure        end file
    with expense aacounts receipts        for hotel
    end lodging,     and this regardlesa of whether
    incurred in Washington on official        business
    or elsewhere e
                                 Yours   very ‘truly,
                            ATTORNEY
                                   CJRRRRAL
                                          OR TKIKAS



                                            L. P, Leller
                                                Assistant



                            APPROVED        ,. ,


LBL:mrj